Case: 20-40646     Document: 00515802089         Page: 1     Date Filed: 03/30/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 30, 2021
                                  No. 20-40646                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Hector Hugo Garcia; Hector Hugo Garcia, as next friend
   L. L. G., a minor; Hector Hugo Garcia, on behalf of Estate of
   Ashley Karime Garcia,

                                                           Plaintiffs—Appellants,

                                       versus

   City of McAllen, Texas; Michael Soto,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:19-CV-68


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Hector Hugo Garcia, on his own behalf, on behalf of his child L.L.G.,
   and on behalf of the estate of his deceased daughter Ashley Karime Garcia



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40646      Document: 00515802089          Page: 2   Date Filed: 03/30/2021




                                    No. 20-40646


   (collectively, “Garcia”) appeals the denial of a motion to remand a state law
   claim to state court. We AFFIRM.
          Garcia sued various police officers and the City of McAllen
   (collectively, the “City”) in Texas court in connection with a tragic shootout
   that had resulted in Ashley’s death and in serious injuries to L.L.G., bringing
   claims under 42 U.S.C. § 1983, the Texas Tort Claims Act, and the Texas
   Public Information Act. The City removed the case to federal district court,
   and, after numerous amendments and discovery disputes, the district court
   granted the City judgment on the pleadings on Garcia’s § 1983 claim and
   dismissed Garcia’s Texas Tort Claims Act claim for lack of jurisdiction. The
   City then moved for summary judgment on the remaining Texas Public
   Information Act claim, which Garcia, in turn, moved to remand to state
   court. The district court denied Garcia’s motion and granted the City
   summary judgment on the claim. Garcia timely appealed, challenging only
   the district court’s decision denying his motion to remand.
          We have jurisdiction to review the district court’s final judgment
   under 28 U.S.C. § 1291.       At the time of removal, the district court
   undisputedly had federal question jurisdiction to address Garcia’s § 1983
   claim, see 28 U.S.C. §§ 1331, 1343, as well as supplemental jurisdiction over
   his related state law claims, see 28 U.S.C. § 1367. The question on appeal is
   whether the district court erred by continuing to exercise supplemental
   jurisdiction over Garcia’s Texas Public Information Act claim after Garcia’s
   federal claim had been dismissed.
          We analyze the district court’s decision to continue to exercise
   supplemental jurisdiction for abuse of discretion. Powers v. United States, 783
   F.3d 570, 576 (5th Cir. 2015). In that analysis, we balance the four § 1367(c)
   factors—(1) whether the state law claim raises novel or complex issues;
   (2) whether the state law claim predominates over federal law claims;




                                         2
Case: 20-40646      Document: 00515802089           Page: 3    Date Filed: 03/30/2021




                                     No. 20-40646


   (3) whether the federal law claims have been dismissed; and (4) whether
   there are exceptional circumstances for declining jurisdiction—alongside the
   four “common law factors” of “judicial economy, convenience, fairness, and
   [federal–state] comity.” Wilson v. Tregre, 787 F.3d 322, 326 (5th Cir. 2015)
   (quoting Enochs v. Lampasas Cnty., 641 F.3d 155, 159 (5th Cir. 2011) (noting
   that we “consider and balance” all of these statutory and common law
   factors)).
          At the outset, the City argues that the remand question is moot
   because Garcia does not independently challenge the district court’s
   resolution of his Texas Public Information Act claim on the merits. The
   City’s position stems from a misreading of our unpublished decision in
   Romero-Baldazo v. Pan-American Assurance Co., No. 98-20271, 1999 WL
   824563, at *3 (5th Cir. Oct. 8, 1999). Romero-Baldazo does not, as the City
   suggests, establish a general principle that motions to remand are mooted by
   a final judgment in the same case; rather, in that case, we merely concluded
   that a plaintiff’s challenge to a district court’s remand decision was moot
   because a separate declaratory judgment had already resolved an issue central
   to the resolution of the plaintiff’s state law claims. Id. at *2–3. Thus, Romero-
   Baldazo deals only with the rare instance in which some other judgment makes
   the result on remand a foregone conclusion.
          This case does not present the same unique circumstances. To the
   contrary, if the district court should have remanded the matter, its judgment
   on the merits of the Texas Public Information Act claim would be vacated—
   leaving the merits ruling for the state court on remand. See Enochs, 641 F.3d
   at 163; cf. Romero-Baldazo, 1999 WL 824563, at *3. The controversy,
   therefore, remains live; Garcia’s failure to appeal the merits of his claim does
   not bar his challenge to the resolution of his motion to remand.




                                           3
Case: 20-40646         Document: 00515802089               Page: 4      Date Filed: 03/30/2021




                                          No. 20-40646


           Turning directly to the supplemental jurisdiction challenge, we
   conclude that the district court did not abuse its discretion in finding that it
   fails. Although there were no federal claims remaining in the case by the time
   Garcia filed the motion to remand (and, therefore, the state law claim also
   necessarily predominated at that point though not before), Garcia did not
   meaningfully argue that the state law issues were novel or complex 1 and did
   not identify any exceptional circumstances for declining supplemental
   jurisdiction beyond the simple fact that his claim involved state law.
           Additionally, the common law factors of judicial economy,
   convenience, and fairness, 2 all weigh strongly in favor of keeping the claim in
   federal court. By the time Garcia sought remand nearly a year and a half after
   removal, the parties had long since entered a joint discovery and case
   management plan; the district court had resolved a range of substantive and
   procedural motions concerning the merits of the case—including a motion
   for judgment on the pleadings on the Texas Public Information Act claim
   itself; and the City had moved for summary judgment on the claim. Sending
   the case back to state court would require the state court to essentially
   duplicate those efforts, causing significant delay and wasting judicial
   resources at both the federal and state levels. Given these considerations, the
   district court’s “substantial familiarity with the merits of the case” means
   that the judicial economy, convenience, and fairness benefits of continued



           1
             While Garcia identifies a number of Texas Public Information Act cases on
   appeal, he did not present any of those cases to the district court. Moreover, none of those
   cases indicate that the Texas Public Information Act claim at issue in this case is novel or
   complex in any way.
           2
              Garcia does not identify any comity interests at play here other than the general
   interest in having matters of state law resolved by state courts. That generalized interest is
   reflected in the § 1367(c) factors, so we conclude that the common-law comity factor does
   not independently weigh one way or the other.




                                                 4
Case: 20-40646       Document: 00515802089            Page: 5      Date Filed: 03/30/2021




                                       No. 20-40646


   jurisdiction outweigh the interest in sending the isolated Texas Public
   Information Act claim back to state court. Smith v. Amedisys Inc., 298 F.3d
   434, 447 (5th Cir. 2002) (internal quotation marks and citations omitted)
   (concluding that exercising supplemental jurisdiction was appropriate
   because the case had “progressed to the advanced stages of litigation” where
   there was “little left to do before trial”); see Wilson, 787 F.3d at 326 (same
   where the case had been pending for one year, discovery had closed, and the
   case was set for trial); cf. IntegraNet Physician Res., Inc. v. Tex. Indep. Providers,
   L.L.C., 945 F.3d 232, 242–43 (5th Cir. 2019) (concluding that exercising
   supplemental jurisdiction was inappropriate in part because the case was still
   “in [its] infancy,” as there had been no discovery, no Rule 26(f) conference,
   and no scheduling order), overruled on other grounds by Latiolais v. Huntington
   Ingalls, Inc., 951 F.3d 286 (5th Cir. 2020) (en banc).
          Thus, the district court acted within its discretion in denying Garcia’s
   motion to remand. Accordingly, we AFFIRM.




                                             5